DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Restriction/Claims
Applicant’s response filed on 2/22/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 10/22/2021 are hereby withdrawn. Applicant has submitted a replacement sequence listing correcting errors noted in the Defective CRF document. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 42 is newly added. Claim 1 has been amended. Claims 1-5, 7, 9, 11, 13-14, 19, 21-26, 31, 34, 37 and 42 are pending. Claim 37 is currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-5, 7, 9, 11, 13-14, 19, 21-26, 31, 34 and 42 are examined in the present Office Action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/349,411 and PCT/US2017/037118 filed on 6/13/2016 and 6/13/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 6/13/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2022 and 3/25/2022 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement were considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Schwartzman on June 23, 2022. 
The application has been amended as follows: 
Cancel claims 2 and 37. 

Reason for Allowance
The following is an examiner’s statement for reasons for allowance: 
Although Rozenberg describes a treatment procedure wherein AAV9 vectors encoding PPT1 are administered intravenously to patients, Rozenberg does not describe the specific codon –optimized human CLN1 open reading frame comprising SEQ ID NO: 1 as described in newly amended claim 1. Furthermore, there lacks a reasonable expectation of success in combining the codon optimization tools described by Vance to arrive at the specific sequence disclosed in SEQ ID NO: 1. A similar argument is applied to Gessler in view of Vance and Parret. Thus, the previous 103 rejections are withdrawn in light of applicants claim amendments on 2/22/2022. 
Thus, by way of examiners amendment, claims 1, 3-5, 7, 9, 11, 13-14, 19, 21-26, 31, 34 and 42 submitted on 2/22/2022 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633